USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC en ALLY FILED
MITSUBISHI INTERNATIONAL DOC #: —
CORPORATION, DATE FILED: _ 2/21/2020 __

Petitioner,

-against- 20 Civ. 1317 (AT)

NEW HAVEN CHEMICALS IOWA LLC and TSS ORDER
GROUP,

Respondents.

 

 

ANALISA TORRES, District Judge:

On February 14, 2020, Petitioner filed a petition to confirm an arbitration award. ECF No. 1.
Proceedings to confirm an arbitration award must be “treated as akin to a motion for summary
judgment.” D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Accordingly, it is
ORDERED that:

1. By March 20, 2020, Petitioner shall file and serve a statement pursuant to Local Civil Rule
56.1 and any additional materials with which they intend to support the petition, including
memoranda of law, the arbitration award, supporting documents, and any affidavits or
declarations attesting that the exhibits are true and correct copies of what they purport to be;

2. By April 10, 2020, Respondents shall file their opposition; and
3. Petitioner’s reply, if any, is due by April 24, 2020.

IT IS FURTHER ORDERED that by March 6, 2020, Petitioner shall serve a copy of the
petition and this order upon Respondents by personal service on an officer, director, managing or
general agent, or cashier or assistant cashier or to any other agent authorized by appointment or by law

to receive service, pursuant to N.Y. C.P.L.R. § 311, and upon the secretary of state, pursuant to N.Y.
Bus. Corp. Law § 306. By March 11, 2020, Petitioner shall file an affidavit of such service.

SO ORDERED.

Dated: February 21, 2020 O}-

New York, New York ANALISA TORRES
United States District Judge
